Citation Nr: 0909307	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-24 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a stomach 
condition, to include as secondary to a skin condition.

3.  Entitlement to service connection for a nervous 
condition, to include as secondary to a skin condition.


REPRESENTATION

Appellant represented by:	Michael Viterna, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a December 2008 letter, the Veteran's representative 
waived the right to have this evidence reviewed in the first 
instance by the RO.

In the Board's September 2007 decision, it was noted that in 
August 2005 the Veteran's wife submitted a letter describing 
the Veteran's trouble maintaining employment and/or inability 
to work.  The issue was referred to the RO but it does not 
appear that any action was taken on the claim.  This issue is 
again referred to the RO for appropriate action. 

As also mentioned in the Board's September 2007 decision, the 
Veteran's claim for service connection for a back condition 
and entitlement to an increased rating for bilateral hearing 
loss have been withdrawn from the present appeal and will not 
be addressed here.  


FINDINGS OF FACT

1.  The Veteran's skin condition has been etiologically 
related to service.  
2.  The Veteran's stomach condition has been shown to be 
causally related to his skin condition.

3.  The Veteran's nervous condition has been shown to be 
causally related to his skin condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition 
have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for service connection for a stomach 
condition have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2008).

2.  The criteria for service connection for a nervous 
condition have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for the claims on appeal; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Skin Condition
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the first element for service connection is met.  The 
Veteran has been diagnosed, in an April 2008 VA treatment 
record, for example, with cystic acne.
	
The Board additionally finds there is adequate documentation 
of the in-service incurrence of the Veteran's skin problem.  
At the outset, the Board notes that it appears there are some 
missing service treatment records.  As noted in the last 
remand, part of the Veteran's separation examination, for 
example, is missing, and the RO failed to fully follow 
through in obtaining the requested documentation on remand.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service treatment records 
are presumed destroyed).  

Of the service treatment records that do exist, a skin 
problem is not documented.  The Veteran's entrance 
examination was normal, and the subsequent treatment records 
are devoid of any documentation of a skin problem.  
Throughout his appeal the Veteran has maintained that when he 
sought treatment for his acne in service, he was provided 
with a bar of anti-bacterial soap, but that his complaints 
were not taken very seriously given his young age and the 
proclivity of acne in men of his age.  He contends this 
accounts for the lack of in-service documentation of the 
condition.  In his November 2002 notice of disagreement the 
Veteran further contends that at his separation examination 
he was not asked to remove his shirt, so his acne was not 
observed by the examiner at separation.

The Board finds this account to be a reasonable explanation 
for the lack of in-service documentation of the Veteran's 
acne.  The Veteran's allegations are credible as they have 
been consistent since 1976.  In further support are a number 
of lay statements.  Particularly, the Veteran submitted 
copies of two letters sent to him by his mother in 1969 and 
1970 when he was in the Navy.  In each letter his mother 
refers to the Veteran's back.  In the 1969 letter she states, 
"I am also glad to hear your back is better," and in the 
1970 letter she states, "I hope your back is better."  The 
Veteran contends she made these statements in response to his 
complaints about the outbreaks of acne occurring on his back.  
As the medical evidence indicates the Veteran's acne is, 
indeed, centralized on his back, as documented in VAMC 
treatment records spanning from 1976 to 2004, the fact that 
the Veteran's mother does not specify acne as the problem 
with the Veteran's back does not discount her statements, as 
found by the RO in the December 2005 supplement statement of 
the case.  

In further support, the Veteran submitted a March 2002 letter 
from his brother.  The letter describes that the Veteran 
wrote letters to him while in service complaining of the 
boils and cysts developing on his back and the lack of 
treatment options available for the problem.  His brother 
stated that in 1970 he too joined the service and that he and 
the Veteran then served together and were both assigned to 
the USS Ticonderoga.  He explained that he witnessed the 
Veteran's skin condition becoming worse, describing the 
Veteran's problems with the cysts breaking open and staining 
his t-shirts, that the acne would sometimes spread to under 
his hair and in his ears, and the overall physical and 
emotional discomfort he saw his brother experiencing.  He 
described being shocked and sickened by the sight of his 
brother's skin when the Veteran picked him up at the airport 
in California so that he could report for duty in 1970.  He 
described the condition as hideous.  He stated he could not 
even pat his brother on the back without the Veteran jumping 
and swearing at him to not touch his back.  The Board finds 
the level of detail provided in this letter persuasive, and 
the Veteran's brother's personal observations credible. 

Moreover, in July 2002, a letter from W. Landon Dennison, 
Jr., M.D. was received.  Dr. Dennison is a physician who 
treated the Veteran for his acne subsequent to service in 
1974-1976, according to the October 1976 rating decision and 
as shown by 1976 medical records.  The July 2002 letter 
provides the following statement, "[i]n speaking with you on 
the telephone it seems apparent that your acne did not exist 
prior to enlistment as your induction physicals mentioned 
nothing about acne. You stated that you were seen by the 
medical staff for acne on two ships while you were on active 
duty. I think that this establishes the fact that you did not 
have the acne prior to enlistment and it did begin while you 
were with the U.S. Navy."  While Dr. Dennison's opinion that 
the Veteran's acne originated in service is predicated 
entirely on the Veteran's account of events, as described 
above the Board finds the Veteran's account of events to be 
credible.  As such, Dr. Dennison's statement constitutes 
additional and persuasive evidence of the in-service 
incurrence of the condition.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (holding that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history provided by the 
Veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated.)

Given all of this evidence and construing all reasonable 
doubt in favor of the Veteran, the Board finds that the in-
service incurrence of the Veteran's acne is established.

As to a link between service and the Veteran's current skin 
problem, the file contains only positive nexus opinions.  A 
September 2008 VA examiner stated, "[t]he patient's current 
cystic acne is as least as likely as not (50/50 probability 
caused by or a result of the same as seen in the service or 
the result of military service."  In explanation, the 
examiner stated, "[d]espite the fact that there is no 
mention of any treatment records in the service or acne at 
time of d/c from the service, there are physicians notes 
dated 1974 and 1976 documenting acne tx (pt d/c in 1971). The 
1976 note documents that by hx this all started in the 
service while stationed on a ship and also letters noted from 
family. After complete and careful review of this CFILE it is 
thought that there is a 50/50% chance that this occurred 
while in the service."  Further, in an April 2008 VA 
treatment record, the Veteran was diagnosed with, "[c]ystic 
acne, More likely than not starting while in the Navy."   

There are no medical opinions to the contrary of this in the 
claims file.  For these reasons, the Board finds that service 
connection has been established and the claim is granted.

Stomach Condition & Nervous Condition
As noted above, to establish service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.
	
In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran. See generally, VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The Board finds that service connection is warranted on a 
secondary basis for both his stomach and nervous conditions 
because the Veteran has current diagnoses and the evidence 
supports that these disorders were caused by his now service-
connected skin condition.

As for his stomach condition, the Veteran has been diagnosed 
with gastro esophageal reflux, documented, for example, in an 
August 2005 private medical report of Rajiv Dhingra, M.D., 
P.A.  In the August 2005 report, Dr. Dhingra concluded, 
"[i]t is more likely than not that taking Minocyclin for 
years for acne has contributed to his G.E. reflux."  This is 
the only nexus opinion associated with the claims file; there 
are no nexus opinions to the contrary.  As such, the Board 
finds that secondary service connection is warranted for the 
Veteran's stomach condition.

As for his nervous condition, the Veteran has been diagnosed 
with a mood disorder, documented, for example, in a VA 
treatment record of November 2005.  The November 2005 
treatment note further attributed the Veteran's current mood 
disorder to his "general medical condition-CLBP [chronic 
low back pain], GERD, and his skin condition."  In an August 
2005 VA treatment note the Veteran's mood disorder was found 
to be secondary to his chronic low back pain and his skin 
condition.  VA treatment notes of June and March 2005 
attribute the Veteran's mood disorder to his chronic low back 
pain only.  While the Board notes that the Veteran is not 
service-connected for a back condition, his current 
psychiatric condition has nevertheless been clearly linked to 
his skin condition, for which he is service connected, as 
well as his stomach condition, for which he is also now 
service-connected.  The Board also notes that when it is 
impossible to separate the effects of a service-connected 
disability and a non-service-connected disability, reasonable 
doubt must be resolved in the Veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  For these reasons, secondary service connection is 
established for the Veteran's nervous condition.


ORDER

Service connection for a skin condition is granted.

Service connection for a stomach condition is granted.

Service connection for a nervous condition is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


